DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-14 are objected to because of the following informalities:  
Claim 13 recites (Cancel) and it should recite (Canceled) and claim 14 recites (Original) and should recite (Currently amended) since the claim was amended.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 2015/0012363) in view of Marino (US 2017/0278289).
Regarding claim 1, Grant discloses a method for selective advertising comprising:
receiving a first multimedia input signal to a processing module (receiving content; see at least paragraphs 0142, 0148 and 0155);
determining, by the processing module, the input signal that has a replaceable area and determining the replaceable area (determining a space in the content to be replaced with selected ads; see at least paragraph 0082, 0089-0095); 

providing a first image, the replaceable area, and the context information of the replaceable area to a client server (since the component of the system can be hosted on a peer node or proxy, images, replaceable area and the context information will be provided to a server; see at least paragraphs 0033 and 0035);
matching the first image, by the client server, to a user profile previously uploaded to the client server (profile data can be stored remotely and used to enhance or modify the content/advertisements; see at least paragraphs 0057-0058, 0064, 0134 and 0181);
sending a request from the processing module to an advertisement database to select advertising content, based on the matched user profile and the context information (see at least paragraphs 0035 and 0038);
fetching, from the advertisement database, the selected advertising content  (see at least paragraphs 0035 and 0038);
by the processing module, replacing the replaceable area with the selected advertising content so as to generate a new image (placing the advertisement and displaying the content; see at least paragraphs 0024, 0038, 0059, 0066 and 0072-0077); and
generating a customized second multimedia signal (overlaying ads; see at least paragraphs 0056, 0059, 0061, 0066, 0072, 0074, 0080 and 0083); and
providing the second multimedia signal (overlaying and displaying the ads; see at least paragraphs 0056, 0059, 0061, 0066, 0072, 0074, 0080 and 0083).
Grant discloses the first multimedia input signal, but is not clear about wherein the first multimedia input signal comprises a series of images captured at a physical venue, determining a first 
Marino discloses wherein the first multimedia input signal comprises a series of images captured at a physical venue (digital content composed of one or more frames; see at least paragraphs 0013 and 0122-0123), determining a first image of the input signal that has a replaceable area and determining the replaceable area of the first image (detecting a host region within a particular scene and/ frames of the target digital content; see at least paragraphs 0114-00115. Furthermore, the host regions are illustrated in Figs. 3C and 3D and explained in paragraph 0117), replacing a replaceable area of the first image with the selected advertising content (selecting a portion of the received source digital content for integration into the target digital content and overlay or place the source digital content onto the host region of the target digital content; see at least paragraph 0116. Furthermore, Figs. 3E-3G illustrate the placement of source digital content upon the host regions in the frames; see at least paragraph 0118), identifying additional images in the series that have replaceable areas and replacing the replaceable areas of each of the additional images with the selected advertising content so as to generate additional new images (host regions are detected in multiple scenes and frames and target digital content are placed in multiple host regions; see at least paragraphs 0114-0017 and Figs. 3C-3M), wherein the customized second multimedia signal includes the new image and the additional new images and providing the second multimedia signal through a selected channel (after versioning, the new version of target digital content is transmitted for display; see at least paragraphs 0446-0447, through a communication network; see at least paragraphs 0109 and 0111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Grant by the teachings of Marino by having the above limitations so to be able to place the source digital content into the target digital content in an aesthetically-pleasing, unobtrusive, engaging and/or otherwise favorable manner; see at least the Abstract.
	
	
Regarding claim 2, Grant in view of Marino disclose the method of claim 1 wherein determining the replaceable area of the first image comprises recognizing text in the image by a text recognition algorithm running in the processing module and querying a first advertisement database of known commercial brands based on the recognized text, to identify any matching commercial brands (Grant; can identify text; see at least Fig. 4A and paragraphs 0065, 0074, 0081 and 0090 in combination with Marion’s images and brands/logos; see at least paragraphs 0224, 0227, 0420).

Regarding claim 3, Grant in view of Marino disclose the method of claim 1 wherein determining the replaceable area of the first image comprises searching advertisements by an image recognition algorithm running in the processing module in combination with a second advertisement database of known commercial graphic images, to identify parts of the first image comprising any of the known commercial graphic images included in the second advertisement database (Grant; see at least Fig. 4A and paragraphs 0065, 0074, 0081 and 0090 in combination with Marion’s scene recognition; see at least paragraph 0071 and images and brands/logos; see at least paragraphs 0224, 0227, 0420).

Regarding claim 4, Grant in view of Marino disclose the method of claim 1 wherein determining the replaceable area of the first image comprises:
identifying adjacent pixels of the first image that all have a predetermined color (Grant; see at least paragraphs 0082, 0092, and 0094 in combination with Marion’s frames; see at least the rejection of claims 1);
comparing a number of the identified adjacent pixels to a threshold value (Grant; see at least paragraph 0094); and
in case the number of identified adjacent pixels exceeds the threshold value, determining a replaceable area comprising all the identified adjacent pixels (Grant; see at least paragraph 0094 in combination with Marion’s frames; see at least the rejection of claims 1).

Regarding claim 5, Grant in view of Marino disclose the method of claim 1 wherein identifying the context information includes obtaining a position information of the replaceable area relative to the first image (Grant; see at least paragraphs 0092-0093, 0095, 0109 and 0126 and Marino; see at least paragraph 0083).

Regarding claim 6, Grant in view of Marino disclose the method of claim 5 wherein obtaining the position information comprises obtaining a set of coordinates defining the replaceable area of the first image (Grant; see at least paragraphs 0095).

Regarding claim 7, Grant in view of Marino disclose the method of claim 1 wherein identifying the context information includes determining a relevance value for an original content of the replaceable area (Grant; see at least paragraphs 0026, 0108 and 0134).

Regarding claim 8, Grant in view of Marino disclose the method of claim 7 wherein generating the customized second multimedia signal further comprises partially fading the selected advertising content, based on the relevance value determined for the original content of the replaceable area (Grant; see at least paragraphs 0026, 0077, 0108 and 0134).

Regarding claim 9, Grant in view of Marino disclose the method of claim 1 further comprising selecting the advertising content based on the selected channel (Grant; content stream requires a channel; see at least paragraphs 0024 and 003 and network of Marion requires a channel; see at least the rejection of claim 1).

Regarding claim 10, Grant in view of Marino disclose the method of claim 1 further comprising selecting the advertising content based on at least one parameter provided in the matched user profile (Grant; see at least paragraph 0046).

Claim 11 is rejected on the same grounds as claim 1.

Regarding claim 12, Grant in view of Marino disclose the system of claim 11 wherein the matching component hosts an artificial intelligence (AI) module configured for matching the first image with a user profile previously uploaded to the server (the profile of Grant; see at least paragraph 0046 in combination of the machine learning model of Marion; see at least paragrapha0012).

Regarding claim 14, Grant in view of Marino disclose the system of claim 11 further comprising a telecommunication network configured for providing real time communication between the processing module receiving the first multimedia input signal and the client server storing user profiles (Grant; since the profile data can be stored remotely; see at least paragraphs 0057-0058, 0064, 0134 and 0181, therefore, communication exist between the server storing the profile and the processing module and network of Marino; see at least the rejection of claim 1).

Claim 16 is rejected on the same grounds as claim 1, wherein
analyzing each of the series of images to detect advertising content if there be advertising content visible in the image (the analysis of Marino; see at least paragraphs 0271- 0271);
determining a set of coordinates that define a location of the replaceable area in the image (Marino; see at least paragraphs 0097-0098 and 0393-0395);
based on the set of coordinates, tracking location of the replaceable area in subsequent images of the series of images (Marino; see at least paragraphs 0098, 0115, 0297-0299).

Regarding claim 17, Grant in view of Marino disclose the method of claim 16 wherein analyzing an image to identify advertising content visible in the image comprises searching advertisements by a text recognition algorithm running in the processing module in combination with an advertisement database of known commercial brands, to identify portions of text comprising any of the commercial brands included in the advertisement database (Grant; can identify text; see at least Fig. 4A and paragraphs 0065, 0074, 0081 and 0090 in combination with Marion’s images and brands/logos; see at least paragraphs 0224, 0227, 0420).

Regarding claim 18, Grant in view of Marino disclose the method of claim 16 including:
comparing dimensions of the selected replacement image content to the dimensions of the replaceable area (Marino; see at least paragraphs 0097-0098 and 0393-0395); and
modifying the selected replacement image content to fit the replaceable area (Marino; see at least paragraphs 0097-0098 and 0436).

Regarding claim 19, Grant in view of Marino disclose the method of claim 16 including:
detecting an image area that contains inappropriate content based on information in the matched user profile (the user profile of Grant in combination with the inappropriate content of Marion; see at least paragraph 0427); and
replacing the image area that contains inappropriate content by a selected content stored in the advertising database (the replacing of Grant or Marion; see at least the rejection of claim 1).

Regarding claim 20, Grant in view of Marino disclose the method of claim 10 wherein the user profile parameters include at least one of gender, age, geographic location, preferred distribution channels, size of the available replaceable areas, location of the replaceable areas, and preferred display device (Grant; see at least paragraph 0046).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426